Per Curiam.
The issue as to the guilt or innocence of the defendant of the crime charged was a very narrow one. Upon that issue the defendant was entitled to a fair trial uninfluenced by any extraneous circumstances. We think the defendant was denied that right. Repeatedly during the progress of the trial there occurred acrimonious arguments between the judge presiding and the counsel for the defendant. The strictures repeatedly placed upon counsel for the defendant during the progress of the trial, while, undoubtedly, induced, to a large degree, by the disrespectful conduct of counsel, in our opinion could not but have influenced the jury against the defendant and led to the rendition of the verdict finding the defendant guilty of the charge against him.
We are, therefore, of the opinion that, in the interest of justice, the judgment of conviction should be reversed and a new trial granted to the defendant.
Present — Martin, Merrell, Townley, Glennon and Untermyer, JJ.
Judgment reversed and a new trial ordered.